503, 506 (2003). In addition, appellant was informed of his limited right to
                       file a direct appeal in the guilty plea agreement. Therefore, the district
                       court did not err in denying the petition as procedurally barred.
                       Accordingly, we
                                         ORDER the judgment of the district court AFFIRMED.




                                                                                          J.
                                                             Gibbons


                                                                                          J.
                                                             Douglas




                       cc: Hon. Linda Marie Bell, District Judge
                            Matthew Hargrave
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A


                II ,   '11" I=M-P vlYr
                            -